EXHIBIT H

FORM OF ALLONGE

ALLONGE TO AMENDED AND RESTATED REVOLVING NOTE

ENDORSEMENT SEPARATE FROM INSTRUMENT

Maker:

 

Hudson Technologies Company

Payee:

 

Keltic Financial Partners, LP

Date of Note:

 

June ___, 2007

Original Principal Amount:

 

$10,000,000

 

This Allonge shall be and remain attached to and shall constitute an integral
part of the above-described Amended and Restated Revolving Note (the "Note")
from and after the date hereof.

Effective as of the date hereof, the principal amount of the Note is hereby
increased by $_________ to $_______________, and all references to the term
"$___________" (whether written or numerical) in the Note are hereby replaced
with the term "$______________".

Except as expressly amended by this Allonge, the provisions of the Note shall
remain in full force and effect and are hereby ratified and confirmed by the
undersigned including, without limitation, the confession of judgment provisions
thereof.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has caused
this Allonge to be executed by its duly authorized officer as of the day of
__________, 200__.

HUDSON TECHNOLOGIES COMPANY

By:_________________________________

Name: Brian F. Coleman

Title: President and Chief Operating Officer

 

Acknowledged and Agreed to:

KELTIC FINANCIAL PARTNERS, LP

By: KELTIC FINANCIAL SERVICES LLC, its general partner

By: _______________________________________

Name:

Title:

JIHUHU

Schedule 5.2


Other Names



Hudson Technologies Company

dba Hudson Technologies of Tennessee

dba Hudson Technologies Company of Tennessee



Schedule 5.3


Subsidiaries and Affiliates

 

Parent Company is Hudson Technologies, Inc. ("Parent"), a New York corporation

Parent is the sole stockholder of Hudson Holding's, Inc. ("Holding"), a Nevada
Corporation

Holding is the sole stockholder of Borrower, Hudson Technologies Company, a
Tennessee Corporation

The following Persons may be deemed "Affiliates" as that term is defined in
Section 1.3:

Hudson Technologies, Inc.

Hudson Holdings, Inc.

Fleming US Discovery Fund III, LP

Fleming US Discovery Offshore Fund III, L.P.





Schedule 5.8
Real Estate

Leased by Borrower



Facility

Address

Landlord

Term

Seattle, Wa

320 26th St. NW, Ste 9

Park 26, LLC

5/1/06 -4/30/07

 

Auburn, Washington

c/o The Andover Company, Inc.

currently month to month

   

415 Baker Boulevard, Suite 200

     

Tukwila, WA 98188

         

Charlotte, NC

3300 International Airport Dr

AMB Institutional Alliance

9/15/04 - 11/30/09

 

Suite 800

c/o CB Richard Ellis

   

Charlotte, North Carolina

201 South College Street

     

Charlotte, NC 28244

         

Pearl River, NY

275 N. Middletown Road

275 N. Middletown Road, LLC

1/1/03 - 12/31/07

 

Pearl River, New York

275 North Middletown Road

     

Pearl River, New York 10965

         

Baton Rouge, La.

11245 Airline Highway

Reulet Family Holdings, LLC

8/1/02 - 7/31/05

 

Baton Rouge, Louisiana

c/o John A. Reulet, Sr., President

currently month to month

   

3037 Jones Creek Road

     

Baton Rouge, Louisiana 70817

         

Raymond, NH

64 Freetown Rd, Ste. 3

Kountry Donut & Bake Shop, Inc.

6/1/06 - 6/30/07

   

64 Freetown Rd.

     

Raymond, NH

         

Pottsboro, TX

501 Hwy 120 North

the Preston Plaza ownership

9/14/06 -8/31/08

 

Suites 101 & 102

acting herein and through

   

Pottsboro, TX 75076

Regina Hogenson", 142 Chrissa Dr.

     

Pottsboro, Texas 75076

         

Orangeburg, NY

50 Ramland Road

50 Ramland LLC

6/15/06 - 6/30/11

 

Orangeburg, NY

Orangeburg, NY 10962

                 



Owned

3402 North Mattis Ave, Champaign, Illinois 61821 - acquired 5/31/05

Schedule 5.9

Intellectual Property



US Patents

TITLE-NAME

TYPE

INVENTOR

OWNER

DATE ISSUED

NUMBER

           

Method & Apparatus

         

for Refrigerant

         

Reclamation

Patent

K. Zugibe

Hudson 210

1/3/95

5,377,499

           

Hydraulic System

         

for Recovering

         

Refrigerants

Patent

K. Zugibe

Hudson 209

4/2/96

5,502,974

           

Method & Apparatus

         

for Reclaiming a

         

Refrigerant

Patent

J. Todack

Hudson

6/11/91

5,022,230

           

Apparatus for Recovering

         

and Analyzing Volatile

         

Refrigerants

Patent

K. Zugibe

Hudson

9/8/98

5,802,859

           

Apparatus & Method

         

and Analyzing Volatile

         

Refrigerants

Patent

K. Zugibe

Hudson

11/7/00

6,141,977

           

Method & Apparatus

         

For Sonic Cleaning of

         

Heat Exchangers

Patent

K. Zugibe

Hudson 204

9/18/01

6,290,778

           

Apparatus & Method

         

For Flushing a

 

K. Zugibe &

     

Chiller System

Patent

A. Mika

Hudson 203

3/19/02

6,357,240

           

Apparatus & Method

         

For Flushing a

 

A. Mika &

     

Refrigeration System

Patent

C. Harkins

Hudson 202

12/26/00

6,164,080

           

Method & Apparatus

         

For Measuring and

         

Improving Efficiency

 

K. Zugibe &

     

In Refrigeration Systems

Patent

D. Schmidt

Hudson 206A

1/14/03

6,505,475

           

Method & Apparatus

         

For Measuring and

         

Improving Efficiency

 

K. Zugibe &

     

In Refrigeration Systems

Patent Pending

D. Schmidt

Hudson 206.1

filed 1/7/03

App. # 10/338,941

 

Allowed 4/19/05

                   

Method & Apparatus

         

For Measuring and

         

Improving Efficiency in

 

K. Zugibe &

   

App. # 11/182,249

Refrigeration Systems

Patent Pending

D. Schmidt

Hudson 206.2

filed 7/14/05

Allowed 3/15/06 11/182,249

Schedule 5.9 (continued)

Method & Apparatus

         

For Measuring and

         

Improving Efficiency

 

K. Zugibe &

     

In Refrigeration Systems

Patent Pending

D. Schmidt

Hudson

filed 1/7/00

6,505,475

           

Method & Apparatus

         

For Optimizing

         

Refrigeration Systems

Provisional

K.Zugibe

Hudson 208

filed 12/19/02

60/434,847

 

Patent App.

   

Filed 12/9/03

10/730791

FOREIGN PATENTS

Method & Apparatus

       

for Reclaiming a

       

Refrigerant

Patent J. Todack

CANADA

Exp. 5/24/11

Patent # 2,084,088

         

Method & Apparatus

       

For Optimizing

       

Refrigeration Systems

PCT K.Zugibe

Hudson 208PCT

filed 12/9/03

PCT/US03/39175

         

Method & Apparatus

       

for Refrigerant

 

Hudson 210

   

Reclamation

Patent K. Zugibe

BRAZIL

Patent Issued 8/8/00

Expires 12/6/2014,

       

Patent #PI9404879-7 8/8/00

             

CANADA

Patent Issued 8/20/02

Expires 12/8/2014,

       

Patent #2137771

             

CHINA

Patent issued 11/9/2001

Expires 12/9/2014,

       

Reg. #82500

             

COSTA RICA

Patent Pending,

       

application filed 12/7/94

SN 5042

             

ISRAEL

Patent issued 10/14/97

Expires 12/6/14,

       

Patent#111899

             

JAPAN

Patent issued

       

application filed 12/8/94

SN 331070/94

             

MEXICO-

Patent Issued 6/25/99 - Expires 12/9/14,

Patent # 192486

             

POLAND

-

Patent Issued 12/1/98 - Expires 12/5/14.

Patent#176 518

             

RUSSIA

-

Patent Issued 8/20/99 - Expires 8/20/14.

Patent # 2134851

             

EUROPEAN COMMUNITY

-

Patent Issued 3/31/99. Expires 12/8/14.

Patent # 0682218

             

(Belgium, Denmark, France, Germany, Italy, Netherlands, Spain, Sweden,
Switzerland/Liechtenstein, United

Kingdom)          

 

 

Schedule 5.9 (continued)

Method & Apparatus

       

For Optimizing

       

Refrigeration Systems

K. Zugibe

HUDSON 208

       

Australia

filed 6/7/05

App # 2003300845

   

Canada

filed 6/6/05

App # 2,509,207

   

China

filed 8/9/05

App # 200380109603.5

   

Eur. Comm.

filed 4/29/05

App # 03 812 911.0

   

India

filed 6/7/05

App # 1306/KOL NP/05

   

Israel

filed 6/7/05

App # 169,052

   

Japan

filed 6/9/05

App # 2005-511749

   

So. Korea

filed 6/9/05

App # 2005-7010468

   

Mexico

filed 6/10/05

App # PA/a/2005/006174

   

New Zealand

filed 6/13/05

App # 540685

   

Philippine

filed 6/9/05

App # 501094-1-05

   

Poland

filed 10/13/05

App # P 377583

   

Eurasian

filed 7/8/05

App # 200500945

   

Singapore

filed 6/9/05

App # 200503690-0

   

South Africa

filed 6/8/05

App # 2005/04679

             

HUDSON 208.1

       

South Africa

filed 6/5/06

App # 2006/04590



 

 

US TRADEMARKS



TITLE-NAME

TYPE

INVENTOR

OWNER

DATE ISSUED

NUMBER

           

GLACIER

Trademark

N/A

Hudson 806

3/2/99

2,227,148

           

ZUGIBEAST

Trademark

N/A

Hudson 805

7/9/96

1,985,422

           

HTI

Service Mark

N/A

Hudson

4/23/96

1,970,063

 

Trademark

                   

R-SIDE

Service Mark

N/A

Hudson 808

11/7/00

Ser. # 75/532328

 

Trademark

   

7/30/02

Reg # 2601434

           

REFRIGERANTSIDE

Service Mark

N/A

Hudson 807

10/24/00

Ser. # 75/532327

 

Trademark

   

4/9/02

Reg # 2559214

           

Hudson Technologies, Inc.

Service Mark

         

Trademark

N/A

Hudson 804

4/23/96

1,969,986

           

Chiller Chemistry

Service Mark

         

Trademark

N/A

Hudson 803

3/21/05

Ser #78/591,426

           

ChillerSmart

Service Mark

         

Trademark

N/A

Hudson 802

3/21/05

Ser #78/591,413

           

Schedule 5.9 (continued)



 

FOREIGN TRADEMARKS

TITLE-NAME

 

INVENTOR

 

COUNTRY

DATE

NUMBER

             

Chiller Chemistry

Service Mark

 

HUDSON 803

       

Trademark

N/A

 

South Africa

10/17/05

2005/19998

       

MPU

9/21/05

878513

             

ChillSmart

Service Mark

 

HUDSON 802

       

Trademark

N/A

 

South Africa

10/17/05

2005/19997

       

MPU

9/22/05

878512

             

 

Patent Licenses



Reciprocal licenses between Parent and Borrower (not formalized)

License of Borrower's Patent #5,022,230 granted to James Todack for a total of
10 machines that were leased to Borrower in 1994, of which six were purchased by
Borrower in 2001 and four were returned to James Todack in 2001.

License to The BOC Group PLC, and BOC Limited, pursuant to Agreements, dated
June 23, 2003, to utilize equipment and to use Trademarks in the United Kingdom
and the Republic of Ireland.

License to The BOC Group PLC and African Oxygen Limted, pursuant to Agreement
dated March 23, 2004, to utilize equipment and to use Trademarks in the Republic
of South Africa.



Trademark Licenses



All trademarks licensed to Borrower (not formalized)



License to The BOC Group PLC, and BOC Limited, pursuant to Agreements, dated
June 23, 2003, to utilize equipment and to use Trademarks in the United Kingdom
and the Republic of Ireland.

License to The BOC Group PLC and African Oxygen Limted, pursuant to Agreement
dated March 23, 2004, to utilize equipment and to use Trademarks in the Republic
of South Africa.



Copyrights



None



Copyright Licenses

None

Schedule 5.13


Litigation

None

 

 

 

 

Schedule 5.14


Receivables Locations

 

Facility

Address

Landlord

Term

       

Pearl River, NY

275 N. Middletown Road

275 N. Middletown Road, LLC

1/1/03 - 12/31/06

 

Pearl River, New York

275 North Middletown Road

     

Pearl River, New York 10965

 

Schedule 5.15


Current Inventory Locations - as of 3/31/07

Facility

Address

Landlord

Term

Seattle, Wa.

1320 26th St. NW, Ste 9

Park 26, LLC

5/1/06 -4/30/07

 

Auburn, Washington

c/o The Andover Company, Inc.

     

415 Baker Boulevard, Suite 200

     

Tukwila, WA 98188

         

Charlotte, NC

3300 International Airport Dr.

AMB Institutional Alliance

9/15/04 - 11/30/09

 

Suite 800

c/o CB Richard Ellis

   

Charlotte, North Carolina

201 South College Street

     

Charlotte, NC 28244

         

Pearl River, NY

275 N. Middletown Road

275 N. Middletown Road, LLC

1/1/03 - 12/31/07

 

Pearl River, New York

275 North Middletown Road

     

Pearl River, New York 10965

         

Baton Rouge, La.

11245 Airline Highway

Reulet Family Holdings, LLC

8/1/02 - 7/31/05

   

c/o John A. Reulet, Sr., President

currently month to month

   

3037 Jones Creek Road

     

Baton Rouge, Louisiana 70817

         

Raymond, NH

64 Freetown Rd, Ste. 3

Kountry Donut & Bake Shop, Inc.

6/1/06 - 6/30/07

 

Raymond, NH

64 Freetown Rd.

     

Raymond, NH

         

Pottsboro, TX

501 Hwy 120 North

the Preston Plaza ownership

9/14/06 -8/31/08

 

Suites 101 & 102

acting herein and through

   

Pottsboro, TX 75076

Regina Hogenson", 142 Chrissa Dr.

     

Pottsboro, Texas 75076

         

Orangeburg, NY

50 Ramland Road

50 Ramland LLC

6/15/06 - 6/30/11

 

Orangeburg, NY

Orangeburg, NY 10962

         

Champaign, Il.

3402 North Mattis Ave

     

Champaign, Illinois 61821

Company owned - acquired 5/31/05

         

 

 

The Company is currently storing one vehicle, a trailer, various pieces of
service equipment, and approximately 5,000 lbs. of refrigerant at a facility
operated by CEM-CORP, located at 3191 Commercial Street San Diego, California
92113

In addition to the foregoing, the Borrower maintains inventory at the following
bonded warehouses:

Associated Transfer & Storage, Inc., 301 Wilbur Heights Road, Champaign,
Illinois

Freeport Distribution Inc., 4802 W. Polk, Phoenix, Arizona 85043

Lone Star Integrated Distribution, Inc., 800 Burnett, Houston, Texas 77009

Texas Cartage Warehouse, Inc., 12344 E. Northwest Hwy., Dallas, Texas 75228

Larsen Warehousing & Distribution, Inc., 11685 E. 53rd Ave., Denver CO 80239